Citation Nr: 9934784	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-17 908	)	DATE
	)
	)
                             
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 19, 1960 to 
October 18, 1962.  She also served on active duty from 
January 1963 to July 1963.

This appeal arises from July 1995 October 1996 rating 
actions, entered by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia. The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution of the claims.  

The veteran's claims files have been transferred to the 
Pittsburgh RO.  

Although the veteran requested a hearing before an RO hearing 
officer, she later withdrew her request and has not indicated 
a desire for a hearing since that time.


FINDINGS OF FACT

1.  The veteran entered active military service on October 
19, 1960.  

2.  The veteran has been diagnosed to have PTSD, due to her 
rape by a military recruiter.  

3.  The veteran's description of her rape by a military 
recruiter, assumed to be true for purposes of determining 
whether her claim is well grounded, reflects that this event 
occurred prior to October 19, 1960.   

4.  The claim for service connection for a psychiatric 
disorder, other than PTSD lacks competent medical evidence of 
a nexus between active service and a current disability or 
medical evidence that a chronic disease either began during 
active service or that a psychosis manifested to a degree of 
at least 10 percent within any presumptive period following 
service.

CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for a psychiatric 
disorder, other than PTSD is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) indicate that 
she underwent an enlistment examination at Fort Wayne, 
Detroit, Michigan on October 17, 1962, two days prior to 
entry onto active duty.  During the examination she completed 
a report of medical history indicating that she had no 
history of relevant abnormalities.  The examination report 
itself is negative for relevant abnormalities.  

During her first few months of active service, the veteran 
was seen for tonsillitis and for poison ivy.  An April 1961 
report notes that she bumped her head on the concrete.  She 
denied severe pain and was found to be physically normal, but 
she was reported to be crying nevertheless.  The examiner 
noted that she was emotionally upset, apparently about this 
incident.  Darvon was prescribed.

In May 1961, further crying was observed and the veteran 
complained of inability to adjust to Army life.  A June 1961 
hospital report for tonsillitis notes (in addition to 
tonsillitis) that the veteran exhibited inappropriate affect 
and signs of anxiety.  On the day of a scheduled 
tonsillectomy, she displayed such outbursts of emotional 
behavior and inability to cooperate that the surgery was 
canceled.  She reported that she had been under psychiatric 
observation by a psychiatrist at Fort Jay hospital.  

An August 1961 report notes complaint of right lower quadrant 
(RLQ) pain of knife-like character.  No definite findings 
were noted, but the veteran refused a pelvic examination.  
The examiner reported that the veteran was an extremely 
agitated, immature female who did not respond normally to the 
doctor-patient relationship.  A neuropsychiatric examination 
was recommended.  A report dated five days later indicates 
that she was well and was discharged from the clinic.  

A March 1962 treatment report notes further complaints of 
abdominal pain that had reportedly been present for several 
years.  The treatment report indicates that the veteran said 
that she had seen a psychiatrist at this hospital on several 
occasions.  The examiner noted that there was no record of 
these visits in her chart.  During examination, she expressed 
anxiety that the abdominal pain was related to her 
reproductive organs.  The diagnosis was "anxiety reaction."  
An immediate gynecology consultation was scheduled.  During 
the gynecology examination, she reported that she had seen a 
psychiatrist in the past but felt that the treatment had not 
benefited her.  The gynecology consultation report does not 
note any abnormality but does note that the examination was 
performed with difficulty.  

According to a clinical record cover sheet dated April 16, 
1962, the veteran had been hospitalized for 5 days and was 
discharged with a diagnosis of "3100-Anxiety reaction, acute, 
LOD: yes."  Another report notes that on the day prior (April 
15, 1962) the veteran was being discharged from the ward but 
that she sat down in the outpatient department and refused to 
answer questions.  She was finally "aroused" and then 
complained of menstrual cramps.  The only diagnosis offered 
was RLQ tenderness; however, the report notes further that 
the veteran was crying and was extremely immature and 
therefore would be readmitted for neuropsychiatric 
observation.  As noted above, she was again discharged on 
April 16th. 

The veteran underwent a discharge examination in July 1962.  
During the examination, the veteran reported that she was in 
good health but checked "yes" to painful menstruation.  The 
examination report does not note any relevant abnormalities 
except for moderate dysmenorrhea. 

An August 1962 report notes complaint of numbness and 
coldness in the hands and feet and a history of emotional 
lability.  Compazine was prescribed.

During the veteran's second period of active service, no 
relevant health complaints were noted.  These reports note 
that she scraped her knee, that she wanted to lose weight, 
and that she had poison ivy.  Her separation examination 
report of July 1963 is negative for any psychiatric 
condition.  On a report of medical history, she stated, "As 
far as I know I am in good health, with the exception of my 
leg being numb on one side due to the fall from a bicycle, 
which scraped my knee."  She did, however, indicate she had 
experienced depression or excessive worry.  

In February 1977, pursuant to a pension claim, the veteran 
reported that she had problems with her nerves, that she 
could not take pressure, and that she had had a nervous 
breakdown about a year prior and was hospitalized at that 
time at St. Vincent in Erie, Pennsylvania.  She also reported 
medical treatment at VAMC Erie.  

In September 1983, the veteran submitted VA clinical records, 
including a VA hospital report from Erie, pursuant to a claim 
for service connection for a right leg condition.  The 
hospital report notes inpatient treatment during August and 
September 1973 for complaint of headaches since a fall in 
March 1973.  The report notes that she had been depressed for 
the recent two years due to weight gain and marital problems.  
The hospital report lists left common peroneal nerve palsy as 
being the primary diagnosis and reason for the 
hospitalization; however, a diagnosis of "anxiety reaction" 
is also shown.  

A September 1985 VA hospitalization report notes recurring 
left lower extremity problems secondary to the veteran's 
accidental fall in 1973.  The report indicates that anxiety 
reaction had been deleted from the list of diagnoses.  It was 
included among other medical problems noted in the remote 
past.

In August 1993, the veteran requested service connection for 
anxiety reaction and/or a nervous condition.  She reported 
in-service treatment, VA treatment at Erie in 1971, and 
treatment at St. Vincent's for depression during that general 
time period.  She indicated that she was currently 
hospitalized at VAMC Mountain Home for a nervous problem.  

VA clinical reports submitted by the veteran in October 1993 
note hospitalization in July 1984 for stress incontinence 
that had existed for "years."  The discharge diagnoses list 
includes anxiety neurosis; however, it was not the principle 
diagnosis.  

The veteran was hospitalized at VAMC Mountain Home from July 
to August 1993.  The report notes that she quit her licensed 
practical nurse (LPN) job in 1992 because of increased 
anxiety.  The report notes that she had visited a private 
physician in October 1992 and was treated for chest pain, 
shortness of breath, dizziness, and suffocating sensation 
with Tagamet and Reglan.  A private psychiatrist, Dr. 
McKnight, recommended psychiatric hospitalization, and that 
she not return to work.  

Subsequently dated VA records reflect a diagnosis of major 
depression.  A September 1993 psychiatry consultation report 
revealed the presence of major depression and a long-term 
obsession with dead people.  A November 1993 report 
recommended a PTSD evaluation and a December 1993 reports 
reflects that the veteran participated in a VA PTSD Sexual 
Trauma Group.  A July 1994 report notes major depression, 
with the current stressors being financial, no home, and no 
job.

Records dated in 1995, reflect medication was prescribed for 
depression and panic disorder.  In February 1996, the veteran 
submitted additional clinical reports.  Among these are 
reports of treatment by Dr. Russell McKnight.  Dr. McKnight 
summed up the veteran's psychiatric history in a December 
1992 letter by noting anxiety attacks in the military during 
the years 1960 to 1963 with severe anxiety attacks precluding 
employment since 1992.  Dr. McKnight felt that the veteran's 
severe depression might be linked to the death of an infant 
son and noted that she had flat affect and was a vague and 
forgetful historian.  Dr. McKnight's impressions were 
depression, not otherwise specified (NOS), panic disorder, 
and anxiety depressive syndrome with insomnia associated with 
chronic pain. 

In a letter received in June 1996, in response to a VA PTSD 
development letter, the veteran reported that a recruiter 
sexually assaulted her at a recruiting office in Dearborn, 
Michigan, in October 1960.  She reported that when the 
assault occurred, she had not yet left for basic training.  
She essentially reported that the recruiter coerced her into 
having sex by telling her that he changed her test scores to 
permit her to enter active service and that he could change 
her scores again to keep her out of the service.  She 
reported that after the incident, she went to Fort McClellan 
and cried a lot because she was so far from home.   

In October 1996, the National Personnel Records Center (NPRC) 
forwarded the veteran's service personnel record.  These 
records confirm that the veteran entered active military duty 
on October 19, 1960, at Fort McClellan, Alabama.  

In May 1997, the RO received private clinical reports from 
St. Vincent Health Center.  These reports note inpatient 
treatment during 1975, 1976, and 1980, and inpatient and 
outpatient treatment during 1996.  The 1975 inpatient 
psychiatric evaluation report notes anxiety and depression.  
The veteran reported that her symptoms were being too tired, 
too sleepy, crying, and having headaches.  These symptoms 
appear to have been related to the veteran's then current 
family situation; i.e., an unhappy marriage and caring for 
her sick mother.  The diagnostic impression was anxiety 
neurosis in a dependent personality.  

The 1976 psychiatric evaluation report, revealed that the 
veteran did not present any problems other than a situational 
conflict.  She described no internal conflict.  The examiner 
also felt that while there, she took good advantage of 
hospitalization to retreat from the demands that she 
perceived.  She improved with Sinequan and was released.  She 
failed to report for a scheduled follow-up examination and 
declined follow-up counseling.  

The veteran was again admitted in 1980 following a physical 
fight with her husband.  The report notes that she had been 
married for 17 years and had three children and that the 
marriage had been stormy and unstable.  She was currently 
considering a divorce.  The diagnostic impression was 
inadequate personality and adjustment reaction with anxious 
mood.  

The veteran was readmitted to St. Vincent in June 1996.  The 
report notes a history of manic bipolar disorder both on 
admission and on discharge.  The report notes that her 
daughters brought her to the emergency room because she was 
talking of death and asking for a consultation with Dr. 
Kevorkian.  The diagnoses were major depression, recurrent 
with psychotic features; and rule out bipolar disorder, 
depressed.  

Treatment reports from Hamot Medical Center indicate that in 
April 1982, the veteran had left her husband.  Her problems 
centered on marital readjustment.  Dysthymic disorder was 
given as a diagnosis.

In her May 1997 substantive appeal, the veteran reported that 
at the time of the sexual assault she had already "taken the 
test and had been sworn in."  She reported that the sexual 
innuendoes by her recruiter began before she enlisted but 
that after she enlisted, the recruiter made her wait in his 
office for further instructions.  She replied that if she 
waited too long she would miss her ride home with her sister.  
She said that the sergeant then offered her a ride home.  
After that, she reported that he sexually assaulted her at 
his office and that he again assaulted her in his car.  

A February 1998 VA report notes that the veteran's diagnosis 
was currently mixed bipolar disorder.  A May 1998 VA clinical 
progress note indicates a diagnosis of bipolar disorder with 
dissociative features, secondary to PTSD of rape trauma.  

Subsequently, the RO received additional VA outpatient 
reports noting treatment at various times.  The diagnoses on 
these records dated in November 1997, included anxiety 
disorder, NOS, symptoms of panic disorder, rule-out panic 
disorder, dysthymia and features of personality disorder NOS.  
A December 1997 report notes symptoms of bipolar disorder.  A 
January 1998 report notes an assessment of bipolar disorder, 
and a February 1998 report notes major depression, anxiety 
disorder, NOS, PTSD, and dissociative episodes.  The examiner 
found it to be very possible that she was experiencing pains 
and anxiety related to her rape in the military that had been 
repressed for many years.  An April 1998 report notes bipolar 
disorder mixed with dissociative features, secondary to PTSD 
of rape trauma.  A June 1998 report notes an assessment of 
bipolar disorder, mixed, and PTSD.  A July 1998 report 
revealed bipolar disorder, recent hypomanic episode with PTSD 
with dissociative features at times.  

II.  Legal Analysis

A.  PTSD

The threshold legal question with respect to any claim for 
service connection is whether the veteran has met her initial 
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran must generally satisfy three elements for each 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence).  
Last, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown by medical evidence.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 64 Fed. Reg. 32,807-08 
(June 18, 1999) (codified at 38 C.F.R. § 3.304(f) (1999)).

Initially, it must be determined whether the veteran has 
submitted evidence of a well-grounded claim for service 
connection for PTSD.  In order for a claim for PTSD to be 
well grounded, the veteran must submit medical evidence of a 
current disability, lay evidence (presumed to be credible at 
this stage of the claim) of an in-service stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  Cohen v. Brown, 10 Vet.App. 128 (1997).  

Here, there is evidence showing that the veteran has been 
diagnosed to have PTSD, as a result of her rape by her 
military recruiter, which attack is presumed to be true for 
purposes of determining whether she has presented a well 
grounded claim.  Significantly, however, the veteran has 
described this rape as occurring in the evening, after office 
hours, at her recruiter's office in Michigan, prior to her 
departure for her initial duty station, Ft. McClellan, 
Alabama.  Indeed, after this assault occurred, the veteran 
stated that the recruiter drove her to her sister's nearby 
apartment, since by staying after hours, the veteran missed 
her previously arranged ride to her sister's apartment.  

Since the veteran entered into active service on October 19, 
1960, which presumably was the date of the first day of her 
official travel to Ft. McClellan, Alabama, which travel could 
not have taken place earlier than midnight October 18th/19th, 
1960, the assault on her in the evening in Michigan, prior to 
her departure for Ft. McClellan, Alabama, could not have 
taken place any time after October 18, 1960.  In view of that 
conclusion, the stressful event the veteran described as 
having caused PTSD, and which is indicated in medical records 
as causing that disability, occurred prior to the veteran's 
military service.  Under these circumstances, there is no 
evidence of an in-service stressor, and the veteran's claim 
for service connection for PTSD is not well grounded.  

B.  Psychiatric Disorder Other than PTSD

With respect to this aspect of the veteran's appeal, as 
previously indicated, the Board must first determine whether 
she has submitted a well grounded claim.  If it is not, the 
claim must fail and there is no further duty to assist in its 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  As set forth above, in order to 
establish that a claim for service connection is well-
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a link or a connection) 
between the in-service injury or aggravation and the current 
disability.  See Epps and Traut, supra.  

A review of the record reflects that during her first period 
of active service, after much crying and inappropriate 
behavior, the veteran underwent a psychiatric evaluation and 
a diagnosis of anxiety reaction was given.  Significantly, 
however, this was characterized as "acute" anxiety reaction.  
Furthermore, when examined in connection with her service 
discharge, neither the examiner nor the veteran mentioned any 
psychiatric disorder.  Indeed, no psychiatric abnormality was 
noted on clinical evaluation.  Moreover, during the veteran's 
shorter second period of service, no mention was made of a 
psychiatric condition and again, on the report of medical 
history prepared in connection with her discharge at that 
time, (apparently due to her pregnancy), the veteran 
indicated she was in good health.  [At the same time, she 
also indicated she had experienced depression or excessive 
worry, but given her affirmative expression that she 
considered herself in good health, she was presumably 
referring to some past episode of depression or worry, as for 
instance during her first period of service].  In any case, 
no psychiatric abnormalities were noted on clinical 
evaluation at that time.  

The first post service record of psychiatric problems is 
dated in the 1970's, some 8 to 10 years after the veteran's 
service discharge.  As such, one could reasonably conclude 
that any in-service complaints of depression or anxiety, 
represented an acute episode, as in fact they were described 
in the service records, rather than the onset of a chronic 
condition.  Records dated since the 1970's, including up to 
the present time, show that the veteran has been diagnosed to 
have various psychiatric disabilities, including a Bipolar 
Disorder.  None of these records, however, include any 
opinions by those treating the veteran, that her current 
psychiatric impairment is related to her military service.  
As such, no medical nexus between any current diagnosis and 
active service has been shown.  In view of this, the 
veteran's claim for service connection for a psychiatric 
disorder, other than PTSD is not well grounded.  

A claim may still be found to be well grounded if continuity 
of symptomatology is reported and competent medical evidence 
links that the current symptoms to active service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 498.  Assuming arguendo 
that the veteran has had continuous anxiety since active 
service, she must still submit medical evidence tending to 
relate the present condition to the anxiety noted during 
active service.  This is not shown.  

Although the veteran has attempted to link her psychiatric 
disability to active service, she is not competent to provide 
probative evidence on a medical matter such as the diagnosis 
or etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Board notes 
that the veteran is or has been a LPN; however, she has not 
been shown to possess special knowledge of the diagnosis or 
etiology of a psychiatric condition.  Therefore, the Board 
does not accept her allegation in this regard as competent 
medical evidence. 


ORDER

Service connection for post traumatic stress disorder is 
denied.

Service connection for a psychiatric disorder, other than 
post traumatic stress disorder is denied.  

		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

